DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/24/2021 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 03/24/2021. Claims 1-7, 17-18 have been amended. Claims 8-16 have been canceled. Claims 21-29 have been added. Claims 1-7, 17-29 are presented for examination.
Claim Objections
Claims 17, 25 objected to because of the following informalities:  
In claim 17, line 2, “receiving patient information by at an application” should be -- receiving patient information at an application --.  
In claim 25, line 2, “special events” should be -- special events. --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 17-20, 26, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “wherein the severity index is calculated by the application using a machine learning algorithm and based on symptoms of the patient, characteristics of the event and external factors.” However, the as-filed disclosure does not appear to describe the “severity index is calculated…using a machine learning algorithm,” let alone how a machine learning algorithm is used to calculate a severity index. With regards to artificial intelligence and learning, the specification only mentions: “the analysis engine 50 may include an artificial intelligence (AI) element incorporating deep learning components, thereby enabling the AI engine to store a plurality of records and "learn" from interactions between the PSAP server 14, the first responder ambulatory vehicles 24 and care facilities 36a, 36b” (¶ 0029) and “the AI engine may dynamically interface with PSAP server 14 and external servers 17 in near-real time to proactively modify routing determinations, including re-routing of the transport between the first responders ambulatory vehicles and individual transport vehicles such as the connected vehicle 126” (¶ 0030). With regards to calculation of the severity index, the specification only mentions: “a software application running on server may interpret the characteristics of the emergency event, which may, for example, include…a severity index” (¶ 0016) and “the PSAP may determine the severity index of the patient based on the received patient information” (¶ 0034). Because no additional information is given, the disclosure fails to sufficiently describe “wherein the severity index is calculated by the application using a machine learning algorithm and based on symptoms of the patient, characteristics of the event and external factors.” As such, this feature constitutes new matter.
Claims 18-20 are rejected as being dependent on claim 17.
Claim 26 recites “wherein the calculating the severity index step includes a machine learning algorithm.” However, the as-filed disclosure does not appear to describe the “severity index” being 
Claim 29 recites “wherein the calculating the severity index is also based on natural language processing of a description of the event or the injuries.” However, the as-filed disclosure does not appear to describe “natural language processing,” let alone calculating the severity index based on natural language processing. With regards to artificial intelligence and learning, the specification only mentions: “the analysis engine 50 may include an artificial intelligence (AI) element incorporating deep learning components, thereby enabling the AI engine to store a plurality of records and "learn" from interactions between the PSAP server 14, the first responder ambulatory vehicles 24 and care facilities 36a, 36b” (¶ 0029). With regards to word analysis, the specification only mentions: “the mobile emergency application may detect critical keywords or phrases like dying, bleeding, concussion, or the like to determine the medical treatment most likely needed for the patient and thereby determine the medical facility that would be best able to attend to the patient” (¶ 0015) and “the analysis module 50 may collect key words input from an accident scene uttered by a user and transmit those key words to the PSAP server 14 for further analysis” (¶ 0028). Because no additional information is given, the disclosure fails to sufficiently describe .
Claims 7, 21-24, 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "The system of claim 6 further comprising causing" in line 1. However, it is unclear what part of the system is performing the “causing” step. For examination purposes, “The system of claim 6 further comprising causing” is interpreted as: “The system of claim 6 wherein the operations further comprise: causing…”
Claims 21-24, 26-29 recites the limitation "The method" in line 1. There is insufficient antecedent basis for this limitation in the claim. Independent claim 1, upon which the claims ultimately depend, recites “a system…comprising: an application” with “operations.” For examination purposes, “The method of” is interpreted as: The system.
Claims 22-23 are rejected as being dependent on claim 21.
Claims 25, 27-28 are rejected as being dependent on claim 24.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites “wherein the first route includes a route to the waypoint instead of a route to the patient location.” This directly contradicts or negates the claim limitations “a first route…wherein the route includes a route to the patient location” recited in claim 17, upon which claim 18 depends. Applicant may cancel the claim(s), amend the 
Claims 19-20 are rejected as being dependent on claim 18.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 17-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a system which is assumed to be within the four statutory categories (i.e., machine) for purposes of the subsequent analysis and compact prosecution. Claim 17 is drawn to a method which is within the four statutory categories (i.e., method).
Independent claim 1 recites routing a patient to a care center by: generating a call to a public safety access point based upon an event; calculating a severity index of injuries to a patient based on the event wherein the severity index classifies injuries to the patient based on symptoms of the patient and characteristics of the event; [providing] the severity index, patient data and a patient location…; receiving…a location of at least one care center based in part on the severity index and the capabilities of the at least one care center; receiving…a location of at least one ambulatory vehicle; and based on the patient location, the location of the at least one ambulatory vehicle and the location of the at least one care center, selecting one of waiting for the at least one ambulatory vehicle, meeting the at least one ambulatory vehicle at a waypoint, or transporting the patient to the at least one care center, wherein the selecting step is performed to minimize travel time to the at least one care center.
Independent claim 17 recites receiving patient information…, wherein the patient information includes information about an injury and a severity index relating to the injury, wherein the severity index is calculated…using a machine learning algorithm and based on symptoms of the patient, characteristics 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “an application residing on a user device,” the claim encompasses helping a user optimally route a patient to a care center, which is described as human activity in ¶ 0002-0004 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computing user device having an application, processor, input-output interface, memory having instructions; server) to perform the abstract idea. Claim 17 recites additional elements (i.e., computing user device having an application; machine learning algorithm; ambulatory vehicle) to perform the abstract idea. Looking to the specifications, a computing user device having an application with a machine learning algorithm, processor, input-output interface, memory having instructions; and a server are described at a high level of generality (¶ 0025; ¶ 0029; ¶ 0044-0045), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, “generating a call to a public safety access point” in a process that only recites routing directions does not add a meaningful limitation to the process of routing directions, and as such, amounts to insignificant extra-solution activity. Furthermore, “sending,” “receiving,” and “accessing” only provides the input data for the performance of the abstract idea, and “transmitting” only provides the output data for the performed abstract idea, and as such, amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computing user device, server) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of an application “generating a call to a public safety access point” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Shrinath et al. (U.S. Patent App. Pub. No. US 2015/0276415 A1) (Shrinath: ¶ 0096-0097; ¶ 0296) and Brandt et al. (U.S. Patent App. Pub. No. US 2017/0345114 A1) (Brandt: ¶ 0045; ¶ 0059), the use of an application to generate a call to a public safety access point is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.” Also, the limitations of “transmitting…a first route to the ambulatory vehicle” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Patel (U.S. Patent App. Pub. No. US 2017/0344707 A1) (Patel: ¶ 0084-0085) and Brandt et al. (U.S. Patent App. Pub. No. US 2017/0345114 A1) (Brandt: ¶ 0035; ¶ 0061; ¶ 0097), transmitting a route to an ambulatory vehicle is well-understood, routine, and conventional and thus, cannot provide “significantly more”; also, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of 
Dependent claims 2-7, 18-29 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-6, 18-28 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claim 7 further recites the additional elements of “causing a voice connection to be established between the non-emergency vehicle and the ambulatory vehicle,” which in a process that only recites routing directions, does not add a meaningful limitation to the process of routing directions, and as such, amounts to insignificant extrasolution activity. Also, the limitations are determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Patel (U.S. Patent App. Pub. No. US 2017/0344707 A1) (Patel: ¶ 0081; ¶ 0084) and Brandt et al. (U.S. Patent App. Pub. No. US 2017/0345114 A1) (Brandt: ¶ 0050; ¶ 0060; ¶ 0062), causing a voice connection to be established between a non-emergency vehicle and an ambulatory vehicle is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Claim 29 further recites the additional elements of “enabling voice communications with the user device” and “natural language processing,” which in a process that only recites routing directions, does not add a meaningful limitation to the process of routing directions, and as such, amounts to insignificant extrasolution activity. Also, the limitations are determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Patel (U.S. Patent App. Pub. No. US 2017/0344707 A1) (Patel: ¶ 0081; ¶ 0084) and Brandt et al. (U.S. Patent App. Pub. No. US 2017/0345114 A1) (Brandt: ¶ 0050; ¶ 0060; ¶ 0062), enabling voice communications with a user device is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. As evidenced by Shrinath et al. (U.S. Patent App. Pub. No. US 2015/0276415 A1, hereinafter referred to as "Shrinath”) (Shrinath: ¶ 0274) and Williams (U.S. Patent No. US 10,477,342 B2) (Williams: column 29, lines 5-40; column 52, lines 41-47), using natural language processing for input is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-7, 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “a system…comprising: an application.” Independent claim 1, as well as the specification, provides little guidance as to what constitutes the claimed application.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to an application typically covers forms of software per se in view of the ordinary and customary meaning of application, particularly when the specification is silent. See MPEP 2111.01.
When the broadest reasonable interpretation of a claim covers a software per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to a system that cover software per se, which the USPTO must reject under 35 U.S.C. §101 as covering both nonstatutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes software per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a software per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Patent App. Pub. No. US 2017/0344707 A1) in view of Shrinath et al. (U.S. Patent App. Pub. No. US 2015/0276415 A1, hereinafter referred to as "Shrinath").
Regarding (currently amended) claim 1, Patel teaches a system for routing a patient to a care center comprising: 
an application residing on a user device and in communication with a server (Patel: figure 2, i.e., “Patient Device(s)” 220 communicates with “Integrated Ambulance Tracking System” 210 which includes “Computing Resource” 215; ¶ 0022, i.e., “computing resource 215 includes one or more…server devices”; ¶ 0038, i.e., “device 300 may correspond to…patient device 220”; ¶ 0042, i.e., “permit device 300 to receive information from another device”), the application configured to run on a processor and having an input-output interface and wherein the application is coupled to a memory in the user device, the memory having stored thereon executable instructions that when executed by the processor, cause the processor to effectuate operations (Patel: ¶ 0020, i.e., “devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections”; ¶ 0038-0042) comprising: 
receiving, from the server, a location of at least one care center based in part on the severity index and the capabilities of the at least one care center (Patel: ¶ 0059, i.e., “determine a hospital based on a location of the…patient device 220, and/or the ambulance…Additionally…determine a hospital based on a medical situation associated with the patient…select a hospital, of the possible hospitals, based on the scores of the possible hospitals”; ¶ 0072, i.e., “integrated ambulance tracking system 210…may identify nearby hospitals (e.g., within a geographic proximity), and may provide information that identifies the nearby hospitals”; ¶ 0078); 
receiving, from the server, a location of at least one ambulatory vehicle (Patel: figure 17, i.e., an exemplary user interface includes location information for ambulances “AL0985” and “AL0473”; ¶ 0053-0054; ¶ 0078); and 
based on the patient location, the location of the at least one ambulatory vehicle and the location of the at least one care center, selecting one of waiting for the at least one ambulatory vehicle, meeting the at least one ambulatory vehicle at a waypoint, or transporting the patient to the at least one care center (Patel: ¶ 0062, i.e., “process 400 may include providing…route information associated with a route from the available ambulance to a location associated with the patient device and/or to the hospital”; ¶ 0084-0085), wherein the selecting step is performed to minimize travel time to the at least one care center (Examiner interprets the “minimize travel time to the at least one care center” as intended use, or result of the “selecting” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Yet, Patel does not explicitly teach, but Shrinath teaches, in the same field of endeavor,
generating a call to a public safety access point based upon an event (Shrinath: ¶ 0096, i.e., “the emergency contact mechanism 322 can identify and contact the designated party based on the cabin emergency trigger 244”; ¶ 0097, i.e., “the emergency contact mechanism 322 can contact emergency personnel, such as…emergency service operator”; ¶ 0296, i.e., “the emergency communication module 720 can communicate or exchange the emergency data set 328 of FIG. 3 through the emergency contact mechanism 322”); 
calculating a severity index of injuries to a patient based on the event wherein the severity index classifies injuries to the patient based on symptoms of the patient and characteristics of the event (Shrinath: ¶ 0098, i.e., “The emergency data set 328 is information designated for communication during specific situations or conditions. For example, the emergency data set 328 can include a health metric 330…The emergency contact mechanism 322 can include the method or the process to determine emergency data set 328”; ¶ 0099-0100; ¶ 0300, i.e., “the emergency communication module 720 can determine the health metric 330”); 
sending the severity index, patient data and a patient location to the server (Shrinath: ¶ 0098; ¶ 0296, i.e., “The emergency communication module 720 can communicate or exchange the emergency data set 328 of FIG. 3 through the emergency contact mechanism 322”; ¶ 0297; ¶ 0298, i.e., Examiner interprets the “devices associated or related to the user associated with the cabin emergency trigger 244” as including the claimed server); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the generating a call to a public safety access point, calculating a severity index of injuries to a patient, and sending the severity index, patient data and a patient location, as taught by Shrinath, within the system of Patel, with the motivation to “provide improved usability and response time for emergency situations” (Shrinath: ¶ 0306).
Regarding (currently amended) claim 2, Patel and Shrinath teach the system of claim 1 wherein the operations further comprise: 
generating a routing instruction for a non-emergency vehicle transporting the patient (Shrinath: ¶ 0043, i.e., “the vehicle 202 can include a mobile machine for carrying a person”; ¶ 0045, i.e., “the vehicle 202 can include the fourth device 110”; ¶ 0120; ¶ 0198, i.e., “the first device 102 can send information in the first device transmission 408 over the communication path 104 to the fourth device 110”; ¶ 0330).
The obviousness of combining the teachings of Patel and Shrinath are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 3, Patel and Shrinath teach the system of claim 1 wherein the meeting the at least one ambulatory vehicle at the waypoint comprises determining the waypoint for a meeting between a non-emergency vehicle transporting the patient and the at least one ambulatory vehicle, and generating a routing instruction for the non-emergency vehicle to the waypoint (Patel: ¶ 0062, i.e., Examiner interprets Patel to teach this limitation because the “meeting” is recited in the alternative in claim 1, and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation. Patel teaches the “transporting” alternative and thus, does not need to disclose the “meeting” alternative to be encompassed by the claim limitation).
The obviousness of combining the teachings of Patel and Shrinath are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 4, Patel and Shrinath teach the system of claim 3 wherein the routing instructions include routing from the patient location to the waypoint and then routing to the at least one care center (Patel: ¶ 0062, i.e., Examiner interprets Patel to teach this limitation because the “routing instructions” refer to the “meeting” of claim 3, which is recited in the alternative in claim 1, and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation. Patel teaches the “transporting” alternative and thus, does not need to disclose the “meeting” alternative to be encompassed by the claim limitation).
The obviousness of combining the teachings of Patel and Shrinath are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 5, Patel and Shrinath teach the system of claim 1 wherein the selecting step is based on distance and total travel time from the patient location to the at least one care center (Patel: ¶ 0059, i.e., “determine a hospital based on…traffic conditions associated with a route to the hospital (e.g., the closest hospital geographically may be different from the hospital with that can be driven to fastest)”; ¶ 0060, i.e., “identify a fastest route to the hospital”).
The obviousness of combining the teachings of Patel and Shrinath are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 6, Patel and Shrinath teach the system of claim 1 wherein the selecting step comprises meeting the at least one ambulatory vehicle at a waypoint (Patel: ¶ 0062, i.e., Examiner interprets Patel to teach this limitation because the “meeting” is recited in the alternative in claim 1, and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation. Patel teaches the “transporting” alternative and thus, does not need to disclose the “meeting” alternative to be encompassed by the claim limitation) and wherein the operations further comprise monitoring a chosen route and wherein the routing instructions are updated based on the monitoring step (Shrinath: ¶ 0330-0332).

Regarding (currently amended) claim 7, Patel and Shrinath teach the system of claim 6 further comprising causing a voice connection to be established between the non-emergency vehicle and the ambulatory vehicle (Patel: figure 20, i.e., an exemplary user interface includes “Call Patient” feature for “Ambulance Operator”; ¶ 0081; ¶ 0084, i.e., “information sent from integrated ambulance tracking system 210 to ambulance operator device 225 may include…information for contacting the patient (e.g., via a phone call)”).
The obviousness of combining the teachings of Patel and Shrinath are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 21, Patel and Shrinath teach the method of claim 1 wherein the selecting step includes a machine learning algorithm (Patel: ¶ 0056).
The obviousness of combining the teachings of Patel and Shrinath are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 22, Patel and Shrinath teach the method of claim 21 wherein the machine learning algorithm considers external factors and the selecting step is based on the prediction of an effect of the outside factors on transporting the patient to the at least one care center (Patel: ¶ 0056, i.e., “use machine learning to make such predictions (e.g., using data associated with previous requests for ambulances to train a machine learning model)”).
The obviousness of combining the teachings of Patel and Shrinath are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 23, Patel and Shrinath teach the method of claim 22 wherein the external factors comprise one of traffic patterns, weather, or another event (Patel: ¶ 0056, i.e., Examiner interprets the “data associated with previous requests for ambulances” as including the claimed another event).
The obviousness of combining the teachings of Patel and Shrinath are discussed in the rejection of claim 1, and incorporated herein.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Patent App. Pub. No. US 2017/0344707 A1) in view of Williams (U.S. Patent No. US 10,477,342 B2).
Regarding (currently amended) claim 17, Patel teaches a method comprising: 
receiving patient information by at an application running on a user device (Patel: figure 2, i.e., “Patient Device(s)” 220 communicates with “Integrated Ambulance Tracking System” 210 which includes “Computing Resource” 215; ¶ 0022; ¶ 0038, i.e., “device 300 may correspond to integrated ambulance tracking system 210, computing resource 215”; ¶ 0042, i.e., “permit device 300 to receive information from another device”), wherein the patient information includes information about an injury and a severity index relating to the injury (Patel: ¶ 0052, i.e., Examiner interprets the input of a “request for an ambulance” and “a medical situation associated with the request (e.g., heart attack, stroke, car accident, severed finger, or another type of injury)” as the claimed information about an injury and a severity index relating to the injury because it requires an ambulance)…; 
determining, by the application, a patient location (Patel: ¶ 0054, i.e., “integrated ambulance tracking system 210 may determine the available ambulance based on a location associated with patient device 220”); 
receiving, by the application, a location of an ambulatory vehicle (Patel: figure 17, i.e., an exemplary user interface includes location information for ambulances “AL0985” and “AL0473”; ¶ 0053-0054; ¶ 0078); 
accessing, by the application, locations of a plurality of care centers (Patel: ¶ 0072, i.e., “integrated ambulance tracking system 210…may identify nearby hospitals (e.g., within a geographic proximity), and may provide information that identifies the nearby hospitals”; ¶ 0078); 
selecting, by the application, a designated care center based on capabilities of the care center, the severity index, the patient location, and the location of the ambulatory vehicle (Patel: ¶ 0059, i.e., “determine a hospital based on a location of the…patient device 220, and/or the ambulance…Additionally…determine a hospital based on a medical situation associated with the patient…select a hospital, of the possible hospitals, based on the scores of the possible hospitals”; ¶ 0078); 
(Patel: ¶ 0084) and a second route to the care center from the patient location (Patel: ¶ 0085).
Yet, Patel does not explicitly teach, but Williams teaches, in the same field of endeavor,
…wherein the severity index is calculated by the application using a machine learning algorithm and based on symptoms of the patient, characteristics of the event and external factors (Williams, column 20, line 18 – column 21, line 15, i.e., “learning mechanisms disclosed herein may find that for a particular addict the correlation between a spike in blood pressure and an anger condition is low. Instead, the mechanism may determine that the addict's anger is immediately preceded in a rapid rise in skin temperature, and is exacerbated when loud noises (e.g. yelling, etc.) is in the immediate vicinity. Thus, the addict's anger-related sensor readings will change from monitoring blood pressure to monitoring skin temperature and noise levels…Risk Prediction Algorithms utilize information about the addict's current situation /location/context, addiction triggers, and historical behavioral data to develop a risk score, rating, or level (score) for the addict”); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the calculation of a severity index using a machine learning algorithm, as taught by Williams, within the system of Patel, with the motivation to “to learn from [a user’s] behavior and to refine various systems, algorithms, and processes” (Williams: column 20, lines 6-17).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Patent App. Pub. No. US 2017/0344707 A1) in view of Williams (U.S. Patent No. US 10,477,342 B2), as applied to claim 17 above, further in view of Shrinath et al. (U.S. Patent App. Pub. No. US 2015/0276415 A1, hereinafter referred to as "Shrinath").
Regarding (currently amended) claim 18, Patel and Williams teach the method of claim 17.
Yet, Patel and Williams do not explicitly teach, but Shrinath teaches, in the same field of endeavor, wherein the patient is in a non-emergency vehicle and the method further comprises determining a waypoint for meeting between the non-emergency vehicle and the ambulatory vehicle (Shrinath: ¶ 0104, i.e., “the emergency routing mechanism 324 can calculate the emergency route to the nearest hospital, the contacted party, a mid-way point between the vehicle 202 and a responding emergency vehicle”; ¶ 0304, i.e., “the emergency destination can be a geographical location for the communication target or a location associated with the communication target, such as…a midway point between current location of the emergency response team and the vehicle location 334”), transmitting a second route to the non-emergency vehicle from a current location of the non-emergency vehicle to the18 2016-0609/101900.002038 PATENTwaypoint (Shrinath: ¶ 0045; ¶ 0120; ¶ 0198, i.e., “the first device 102 can send information in the first device transmission 408 over the communication path 104 to the fourth device 110”; ¶ 0303-0305; ¶ 0330) and wherein the first route includes a route to the waypoint instead of a route to the patient location (Shrinath: ¶ 0297, i.e., “the emergency communication module 720 can determine the communication target as…an emergency medical service”; ¶ 0301; ¶ 0305, i.e., “the emergency routing module 722 can interact with the communication target to calculate or update the route”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the determining a waypoint for meeting between the non-emergency vehicle and the ambulatory vehicle and transmitting a second route to the non-emergency vehicle from a current location of the non-emergency vehicle to the18 2016-0609/101900.002038 PATENTwaypoint, as taught by Shrinath, with the system of Patel and Williams, with the motivation to “provide improved usability and response time for emergency situations” (Shrinath: ¶ 0306).
Regarding (original) claim 19, Patel, Williams, and Shrinath teach the method of claim 18 wherein the first route and the second route are optimized based on total travel time for the patient to reach the care center (Patel: ¶ 0058, i.e., “identify a fastest route to the patient and/or patient device 220”; ¶ 0060, i.e., “identify a fastest route to the hospital”) and the severity index (Patel: ¶ 0054, i.e., “determine the available ambulance…based on a hospital operator input (e.g., indicating that the hospital is equipped or prepared to handle the medical situation of the patient)”; ¶ 0059, i.e., “determine a hospital based on a medical situation associated with the patient”).
The obviousness of combining the teachings of Patel, Williams, and Shrinath are discussed in the rejection of claim 18, and incorporated herein.
Regarding (original) claim 20, Patel, Williams, and Shrinath teach the method of claim 19 wherein the first route and second route are monitored, and the waypoint is adjusted based on one of traffic, construction and special events (Shrinath: ¶ 0093; ¶ 0330-0332).
The obviousness of combining the teachings of Patel, Williams, and Shrinath are discussed in the rejection of claim 18, and incorporated herein.
Claims 24-25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Patent App. Pub. No. US 2017/0344707 A1) in view of Shrinath et al. (U.S. Patent App. Pub. No. US 2015/0276415 A1, hereinafter referred to as "Shrinath"), as applied to claims 1-7, 21-23 above, further in view of Coghlan et al. (Sweden Patent App. Pub. No. SE 541 328 C2, hereinafter referred to as "Coghlan").
Regarding (new) claim 24, Patel and Shrinath teach the method of claim 1 wherein the operations further comprise receiving locations of at least two ambulatory vehicles (Patel: figure 17, i.e., an exemplary user interface includes location information for ambulances “AL0985” and “AL0473”; ¶ 0053-0054; ¶ 0078); weighting a route from each of the locations of the at least two ambulatory vehicles to the patient (Patel: ¶ 0054, i.e., “based on traffic conditions associated with a route to the patient…generate a score for each available ambulance”) and then from the patient to the care center (Patel: ¶ 0059, i.e., “based on…traffic conditions associated with a route to the hospital…generate a score for each hospital within a threshold distance of the patient”)…
Yet, Patel and Shrinath do not explicitly teach, but Coghlan teaches, in the same field of endeavor, wherein the selecting step includes calculating a weighted first transport time for a first one of the at least two ambulatory vehicles to travel to the patient and then from the patient to the care center and a weighted second transport time for another of the at least two ambulatory vehicles to travel to the patient and then from the patient to the care center (Coghlan: page 5, lines 26-32; page 12, lines 14-15, i.e., Examiner interprets the number and type of the vehicles is not functionally related to the weighted calculation of transport times from a vehicle to a destination and does not distinguish the claimed invention from the prior art. Coghlan teaches “estimate driving time of the vehicle 100, based on a weighted estimation,” which in the context of Patel, a person having ordinary skill in the art would have understood could be repeated for a plurality of ambulatory vehicles), and (Coghlan: page 14, lines 8-11, i.e., “the shortest route 110 may be selected and recommended for the driver”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the calculating weighted transport times and selecting the shorter, as taught by Coghlan, with the system of Patel and Shrinath, with the motivation for “better planning…of the transportation of the vehicle” (Coghlan: page 3, line 27 – page 4, line 3).
Regarding (new) claim 25, Patel, Shrinath, and Coghlan teach the system of claim 24 wherein the calculating step includes delays attributable to at least one of traffic, construction, and special events (Coghlan: page 19, lines 14-19; page 20, lines 15-16; page 23, lines 27-31)
The obviousness of combining the teachings of Patel, Shrinath, and Coghlan are discussed in the rejection of claim 24, and incorporated herein.
Regarding (new) claim 27, Patel, Shrinath, and Coghlan teach the method of claim 24 wherein the severity index is derived based on predictive injuries based on the characteristics of the event (Shrinath: ¶ 0098-0100; ¶ 0300, i.e., “determine the health metric 330 of FIG. 3 based on information from the bio-sensor 214, the first device 102, the third device 108, the cabin data 228, the movement data 226 before or after the cabin emergency trigger 244, the contextual estimation 242, description of user's health conditions in the user profile 236, or a combination thereof”).
The obviousness of combining the teachings of Patel, Shrinath, and Coghlan are discussed in the rejection of claim 24, and incorporated herein.
Regarding (new) claim 28, Patel, Shrinath, and Coghlan teach the method of claim 25 wherein the characteristics comprise a type of impact associated with the event (Shrinath: ¶ 0067, i.e., “the contextual estimation 242 can include an emergency”; ¶ 0069, i.e., Examiner interprets the “cabin emergency trigger 244” as the claimed impact and the “emergency” as the claimed type of impact and the “condition or a situation within the cabin outline 204,” “health-related emergency,” “a vehicle accident” as the claimed event).
The obviousness of combining the teachings of Patel, Shrinath, and Coghlan are discussed in the rejection of claim 24, and incorporated herein.
Claims 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Patent App. Pub. No. US 2017/0344707 A1) in view of Shrinath et al. (U.S. Patent App. Pub. No. US 2015/0276415 A1, hereinafter referred to as "Shrinath"), as applied to claims 1-7, 21-23 above, further in view of Williams (U.S. Patent No. US 10,477,342 B2).
Regarding (new) claim 26, Patel and Shrinath teach the method of claim 1.
Yet, Patel and Shrinath do not explicitly teach, but Williams teaches, in the same field of endeavor, wherein the calculating the severity index step includes a machine learning algorithm (Williams, column 20, line 18 – column 21, line 15, i.e., “learning mechanisms disclosed herein may find that for a particular addict the correlation between a spike in blood pressure and an anger condition is low. Instead, the mechanism may determine that the addict's anger is immediately preceded in a rapid rise in skin temperature, and is exacerbated when loud noises (e.g. yelling, etc.) is in the immediate vicinity. Thus, the addict's anger-related sensor readings will change from monitoring blood pressure to monitoring skin temperature and noise levels…Risk Prediction Algorithms utilize information about the addict's current situation /location/context, addiction triggers, and historical behavioral data to develop a risk score, rating, or level (score) for the addict”). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the calculation of a severity index using a machine learning algorithm, as taught by Williams, with the system of Patel and Shrinath, with the motivation to “to learn from [a user’s] behavior and to refine various systems, algorithms, and processes” (Williams: column 20, lines 6-17).
Regarding (new) claim 29, Patel and Shrinath teach the method of claim 1 wherein the operations further comprise enabling voice communications with the user device (Patel: figure 20, i.e., an exemplary user interface includes “Call Patient” feature for “Ambulance Operator”; ¶ 0081; ¶ 0084, i.e., “information sent from integrated ambulance tracking system 210 to ambulance operator device 225 may include…information for contacting the patient (e.g., via a phone call)”).
Yet, Patel and Shrinath do not explicitly teach, but Williams teaches, in the same field of endeavor, wherein the calculating the severity index is also based on natural language processing of a (Williams: column 29, lines 5-40, i.e., “a wide variety of interfaces may be provided to interact with the addict, support network, and third parties. Such interfaces include…Voice user interfaces, Natural-language interfaces”; column 52, lines 41-47, i.e., Examiner interprets the use of “voice data of the person and/or another person, including…pre-identified words” to “predict and evaluate a risk of the pre-identified behavior by the person” as the claimed calculation based on natural language processing, which in the context of Patel and Shrinath, a person having ordinary skill in the art would have understood could be regarding a description of the event or the injuries).
The obviousness of combining the teachings of Patel, Shrinath, and Williams are discussed in the rejection of claim 26, and incorporated herein.
Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 03/24/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“an application which runs on a user device [”calculating the severity index and is classifying injuries to the patient based on symptoms of the patient and characteristics of the event”]…does not describe a method of organizing human activity that merely manages relationships or interactions with people”;
“Claim 1 now embodies a practical application which includes the calculating of the severity index that classifies injuries to the patient based on symptoms of the patient and characteristics of the event. Assuming arguendo that this claim embodies an abstract idea, this is a meaningful limitation to the claim to the practice of that abstract idea. Being able to calculate a severity index is a tangible and meaningful step that makes this claim much more than simply a "call 911 and send an ambulance" claim”;
“Patel does not teach or suggest "wherein the severity index classifies injuries to the patient based on symptoms of the patient and characteristics of the event.””
Regarding the 103 rejections, “Patel (including paragraph [0059] as referenced by the Office Action), does not teach or suggest that an application running on a device calculating a severity index. Indeed, there is no mention of a severity index per se in Patel. Shrinath does not overcome this deficiency. The "health metric 330" is not the same as the claimed severity index which "classifies injuries to the patient based on symptoms of the patient and characteristics of the event."”
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections:
It is respectfully submitted that Examiner withdraws the aforementioned 112 rejections of claim 2, as the amendments have rendered the rejections moot.
In response to Applicant’s argument that (b) regarding the 101 rejections:
“an application which runs on a user device [”calculating the severity index and is classifying injuries to the patient based on symptoms of the patient and characteristics of the event”]…does not describe a method of organizing human activity that merely manages relationships or interactions with people”:
It is respectfully submitted that the recited claims encompass rules or instructions to help a user optimally route a patient to a care center, which covers managing personal behavior or relationships or interactions between people, which is within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Applicant argues “calculating the severity index” and “classifying injuries to the patient based on symptoms of the patient and characteristics of the event” do not describe a method of organizing human activity that merely manages relationships or interactions with people. However, the claim limitations which describe these aspects of the invention (i.e., “calculating a severity index of injuries to a patient based on the event wherein the severity index classifies injuries to the patient based on symptoms of the patient and characteristics of the event”) is interpreted as part of the rules or instructions used to help a user determine the optimal route, which covers managing personal behavior or relationships or 
Although the claims recite “an application residing on a user device,” the computer user device having the application is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. Also note, “the sub-groupings encompass…activity of a single person…and thus, certain activity between a person and a computer…may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” See: MPEP § 2106.04(a)(2)(II).
“Claim 1 now embodies a practical application which includes the calculating of the severity index that classifies injuries to the patient based on symptoms of the patient and characteristics of the event. Assuming arguendo that this claim embodies an abstract idea, this is a meaningful limitation to the claim to the practice of that abstract idea. Being able to calculate a severity index is a tangible and meaningful step that makes this claim much more than simply a "call 911 and send an ambulance" claim”:
However, “calculating a severity index of injuries to a patient based on the event wherein the severity index classifies injuries to the patient based on symptoms of the patient and characteristics of the event” is interpreted as part of the abstract idea, as mentioned above, and not an additional element (or combination of elements) that integrates the exception into a practical application, as described in MPEP § 2106.04(d)(I). 
“Patel does not teach or suggest "wherein the severity index classifies injuries to the patient based on symptoms of the patient and characteristics of the event””:
As Applicant cites, “a showing that additional elements are obvious under 35 U.S.C. § 103, or even that they lack novelty under 35 U.S.C. § 102, is not by itself sufficient to establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field”; patentability over § 102 or § 103 rejections is not dispositive. “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search 
Examiner maintains the 101 rejections of claims 1-7, 17-29, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections, “Patel (including paragraph [0059] as referenced by the Office Action), does not teach or suggest that an application running on a device calculating a severity index. Indeed, there is no mention of a severity index per se in Patel. Shrinath does not overcome this deficiency. The "health metric 330" is not the same as the claimed severity index which "classifies injuries to the patient based on symptoms of the patient and characteristics of the event"”: 
It is respectfully submitted that Examiner does not rely on Patel to teach the now amended limitations of “calculating a severity index” of claim 1. 
Applicant argues “Shrinath does not overcome this deficiency. The "health metric 330" is not the same as the claimed severity index which "classifies injuries to the patient based on symptoms of the patient and characteristics of the event."” However, Applicant fails to point to the differences between the “health metric 330” and the claimed severity index. Shrinath teaches a “health metric 330…[including]…degree of mobility” which Examiner interprets as classifying injuries to the patient based on the mobility of the patient (Shrinath: ¶ 0099). The “health metric 330” is also determined “based on information from…the movement data 226 before or after the cabin emergency trigger 244” and “the contextual estimation 242,” wherein “the contextual estimation 242 can include an emergency,” which Examiner interprets as describing the characteristics of the event (Shrinath: ¶ 0067; ¶ 0300). Thus, per broadest reasonable interpretation, Shrinath’s “health metric 330” teaches the claimed severity index.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626